                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                CASE NO. 2:15-cr-125-FtM-38MRM

MICHAEL LEVON JACKSON
__________________________________

                                            ORDER 1

        BEFORE the Court is Defendant Michael Levon Jackson’s Letter Motion for

Return of Property seeking the return of property he alleges is in the custody of the

Federal Government. (Doc. 151). Jackson claims that the property consists of

two Apple I-Phones, two Galaxy Note Phones, two Android Watches, and three

Android Tablets. The United States informed the Court that the only electronic

devices seized were four cell phones, that the Cape Coral Police Department is in

possession of these items, and that the Government has no objection to the return

of these items to the Defendant. (Doc. 153). In accordance with the Court’s

Order of February 6, 2020 (Doc. 157), Jackson filed a Notice of Designated Person

naming Connie Pearsey, 3901 Lee Blvd., Lehigh Acres, Florida 33971, as the

designated person to receive his property. (Doc. 159).



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.




                                                 1
        Accordingly, it is now

        ORDERED:

        (1) Defendant Michael Levon Jackson’s Letter Motion for Return of Property

is GRANTED in part and DENIED in part.

               a.     The motion is granted as to the four cell phones that are in

possession of the Cape Coral Police Department, and the agents in possession of

the items shall forthwith return the seized items to Jackson’s designee, Connie

Pearsey, 3901 Lee Blvd., Lehigh Acres, Florida 33971.

               b.     The motion is denied as to any requested items not in

possession of the United States or the Cape Coral Police Department.

        DONE AND ORDERED in Fort Myers, Florida on this 27th day of February

2020.




Copies:    Counsel of Record
           Defendant




                                         2
